    Case 5:18-cv-00235-MAD-ATB Document 117-2 Filed 02/03/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK
__________________________________________
                                           :
NAOMI GONZALES,                            :
                                           :
                  Plaintiff,               :
                                           : Case No. 5:18-cv-00235-MAD-ATB
      -against-                            :
                                           :
AGWAY ENERGY SERVICES, LLC,                :
                                           :
                  Defendant.               :
__________________________________________:

                       DECLARATION OF TODD S. GARBER
               IN SUPPORT OF PLAINTIFF’S MOTION TO SUBSTITUTE

       I, Todd S. Garber, declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that the

following are true and correct:

       1.      I am a partner in the law firm of Finkelstein, Blankinship, Frei-Pearson & Garber,

LLP and counsel for Plaintiff in the above-captioned action. I respectfully submit this

Declaration in Support of Plaintiff’s Motion to Substitute.

       2.      On January 25, 2021, movant Antonio Martinez petitioned the Orange County

Surrogate’s Court for appointment as the administrator of his mother’s estate. Mr. Martinez

submitted all of the requisite documentation necessary to be appointed as executor, including

executed waivers and consent in support of his appointment by all of Ms. Gonzales’ other

children and heirs.

       3.      Ms. Gonzales died intestate. Neither Mr. Martinez nor any of Ms. Gonzales’

other heirs initiated formal estate proceedings on behalf of Ms. Gonzales prior to Mr. Martinez’s

decision to substitute her in this action because Ms. Gonzales did not own any assets




                                                 1
    Case 5:18-cv-00235-MAD-ATB Document 117-2 Filed 02/03/21 Page 2 of 2




necessitating probate. Notwithstanding, in order to ensure the continuation of this action (which

was a matter of great importance to Ms. Gonzales), Mr. Martinez initiated the probate process.

       4.      The Surrogate’s Court clerk accepted the application and assigned it a file number

of 2021-74. Ms. Gonzales’ other children and heirs have consented to Mr. Martinez’s

appointment and have all signed waivers and consent in support of his appointment. The

Surrogate’s Court granted Mr. Martinez’s application for appointment as the administrator of his

mother’s estate on February 3, 2021.

       5.      Attached as Exhibit 1 is a true and correct copy of the letters of administration,

decision, and decree Antonio Martinez received from the Orange County Surrogate’s Court on

February 3, 2021, appointing him as executor of Naomi Gonzales’ estate.

       6.      Attached as Exhibit 2 is a true and correct copy of Judge Briccetti Order and

Judgment granting final approval of the settlement agreement in Adler v. Bank of America, N.A.,

No. 13-4866 (July 20, 2016), ECF No. 119.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

February 3, 2021 in White Plains, New York.

                                              FINKELSTEIN, BLANKINSHIP,
                                              FREI-PEARSON & GARBER, LLP

                                       By:    s/ Todd S. Garber
                                              Todd S. Garber




                                                 2
